 INDUSTRIAL LABEL CORPORATIONIndustrial Label Corporation and Graphic Arts In-ternational Union, Local 520. Case 17-CA-9763April 28, 1982DECISION AND ORDERBY MEMBERS FANNING, JENKINS, ANDZIMMERMANOn June 19, 1981, Administrative Law JudgeMaurice M. Miller issued the attached Decision inthis proceeding. Thereafter, the General Counselfiled exceptions and a supporting brief, and Re-spondent filed a brief in support of the Administra-tive Law Judge's Decision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings, and conclusions of the Administrative LawJudge only to the extent consistent herewith.The Administrative Law Judge found that Re-spondent did not violate Section 8(a)(3) and (1) ofthe National Labor Relations Act, as amended, byterminating Steven Dawes on June 20, 1980. TheGeneral Counsel excepts to this finding and con-tends that Respondent terminated Steven Daweson June 20, 1980, because of his protected activitiesin violation of Section 8(aX3) and (1) of the Act.We agree with the General Counsel. In so doing,we find no fault with the Administrative LawJudge's findings of fact and credibility resolutions,which we adopt. Our disagreement with the Ad-ministrative Law Judge lies in his analysis of theissues before him.Since 1979, Dawes had been a press operator onRespondent's day shift, and was sometimes re-quired to complete press runs on jobs which thenight-shift operator had started. On June 19, 1980,the night-shift operator, Eileen LaVelle, left a jobfor Dawes to run. Dawes ran the job, but it wasdiscovered that a significant error had been made,and the run had to be repeated. On the same day,Dawes saw LaVelle when she reported for thenight shift. She told Dawes that she heard that themorning job had to be rerun. She then askedDawes if he had obtained supervisory approval torun the job. He responded that he had done so. Onthe following day, June 20, Dawes was called toPresident Perelman's office and was asked in thepresence of Vice President Peterson and Respond-ent's secretary whether he had obtained supervi-sory approval for the previous day's press run.261 NLRB No. 38Dawes truthfully told Perelman that he had not re-ceived supervisory approval. Perelman then askedhim whether he had told LaVelle that he had re-ceived approval. Dawes then admitted that he liedto LaVelle explaining his action as being promptedby Peterson's earlier caution to avoid arguing withnight-shift employees. Perelman discharged Dawes,stating that Dawes' dishonesty violated a companypolicy, and that Dawes had been warned earlierthat if he lied he would be discharged. lThe Administrative Law Judge found, and weagree, that the General Counsel established a primafacie case of discriminatory discharge in violationof Section 8(a)(3) and (1) of the Act. He based hisconclusion on the fact that Steven Dawes, as thesole union organizer in Respondent's printing facili-ty, was engaged in protected activity. Dawes'union activity consisted primarily of distributing lit-erature to employees on behalf of Graphic Arts In-ternational Union, Local 520 (hereinafter theUnion), in support of the Union's campaign to rep-resent Respondent's production employees. Dawesalso carried a union organizing kit with him everyday and had placed a union bumper sticker promi-nently on his car. In light of Dawes' conspicuousunion partisanship, as well as certain specific be-havior on the part of management, the Administra-tive Law Judge found that Respondent had knowl-edge of Dawes' protected activity. He noted twoincidents in support of this conclusion. On June 18,Dawes used a telephone in Vice President Peter-son's office, available to employees, to call theunion president, Reginald Powers. In his conversa-tion, Dawes informed Powers that he believed theUnion now had enough votes to win the election.Peterson was standing near the doorway and heardthis conversation. The following day the second in-cident occurred. At the end of his shift, Dawes wasexchanging notes with a fellow employee, a deafartist, in order to inform him of an upcoming soft-ball game. Peterson entered the department whereDawes and the artist were standing and toldDawes to keep the "damned union crap" to hispersonal time.The timing of Dawes' discharge was also afactor in finding a prima facie case. Thus, Daweswas discharged within 2 days after Vice PresidentPeterson learned that Dawes thought the Unionhad sufficient support to win representative status' There had been two earlier incidents in which Dawes had been ac-cused of lying to President Perelman. The first incident occurred in July1976, and concerned a job-related procedure. Dawes was threatened witha short disciplinary layoff but was ultimately found to have told thetruth. The second incident occurred in December 1979. Dawes did lieconcerning a medical examination but no discipline resulted. Respondentclaimed that Dawes was warned at that time that he would be dischargedif he lied again.375 DECISIONS OF NATIONAL LABOR RELATIONS BOARDand within 24 hours of Peterson's disparaging re-marks concerning Dawes' union activity.The Administrative Law Judge then evaluatedRespondent's explanation of Dawes' discharge asan action taken solely because Dawes lied whenquestioned by a fellow employee about a work-re-lated matter. He noted first that Respondent'spolicy manual stated that "dishonesty" was auto-matic grounds for dismissal; second, that Daweswas personally aware of President Perelman's aver-sion to dishonesty; third, that Dawes had beenwarned earlier that if he lied, he would be dis-charged; and, fourth, that at the time Dawes wasdischarged, Perelman reminded him of the earlierwarning.Noting that the Board has stated that the exist-ence of a reasonable explanation is not without rel-evance in determining the fact of discriminatorymotivation,2the Administrative Law Judge limitedhis evaluation solely to the question of whether Re-spondent's basis for discharge was rational. Hefound that Respondent's decision, though question-able in its harshness, was not "devoid of rationaljustification," in light of Respondent's stated policyconcerning dishonesty and the prior warning issuedto Dawes.Having found Respondent's justification to berational, the Administrative Law Judge concludedthat the decision to discharge Dawes is beyond thepurview of the Board, because it involved "busi-ness judgment," and the Board is not free to ques-tion a managerial decision that is "rational on itsface." It is his conclusion, in effect, that only upona finding that an employer's justification is notrational may the Board look further to determine ifthe facts and circumstances of the case will supportan inference of a proscribed reason for discharge.The Administrative Law Judge applied thewrong analysis for a case of alleged discriminatorydischarge. Shattuck Denn Mining, supra, addressedthose cases where no rational explanation is ad-vanced and cannot be read to support the positionthat the Board is precluded from further evaluationwhen an employer presents a rational basis for itsaction. To do so would permit a common pretextscenario to go unremedied-where an employeradvances a legitimate business reason for a discrim-inatory discharge but, in fact, does not rely on it.We believe that this is such a case.As noted earlier, the Administrative Law Judgecorrectly found that the General Counsel made aprima facie showing that Dawes' union activity wasa motivating factor in Respondent's decision to dis-charge him. However, contrary to the Administra-' Shattuck Denn Mining Corporation (Iron King Branch), 151 NLRB1328, 1326 (1965), enfd. 362 F.2d 466, 470 (9th Cir. 1966).tive Law Judge, we find that Respondent's asserteddefense cannot withstand scrutiny.Respondent introduced no evidence to show thatthe policy on dishonesty, cited as a basis for thedischarge, was ever intended to reach the kind ofdishonesty at issue here, a lie told by one employeeto another which had no adverse effect on manage-ment. Two earlier situations concerning allegationsof dishonesty on Dawes' part involved statementsmade directly to President Perelman. Even conced-ing that Dawes had been warned that another liewould result in discharge, no evidence was intro-duced to show that such a warning was intendedto encompass Dawes' misrepresentation to LaVelle.When asked by management whether he hadsought supervisory approval for the press run,Dawes was completely truthful. Further undermin-ing Respondent's defense is Dawes' uncontrovertedtestimony that he had been instructed by manage-ment to avoid arguments with LaVelle and that hehad lied to her to avoid just such an argument. Inthe very act that formed the basis of his dischargeDawes was complying with an earlier mandatefrom Respondent to "take any steps necessary" toavoid arguments with night-shift personnel.Considered in the context of the extensive unionactivity engaged in by Dawes, Respondent ex-pressed hostility to such activity, and the timing ofhis discharge coming on the heels of Respondent'sfirst learning that the Union might be able to winrepresentative status, Respondent's defense ringsfalse. It would have this Board believe that lying toa fellow employee while telling the truth about thesame matter to management is such an egregiousoffense that it warrants immediate discharge. Whilethe position alone strains credulity, Respondentwould further have us accept it in the absence ofany evidence that its stated policy on dishonestyconcerning work-related matters was intended tocover personal exchange among employees. Inthese circumstances, we are compelled to concludethat Respondent's asserted reason was not theactual reason for discharging Dawes, but wasseized upon as a pretext to rid itself of the leadingunion adherent.3We therefore find that the Gener-al Counsel's showing of wrongful motivation is notrebutted and Respondent's discharge of StephenDawes violated Section 8(a)(3) and (1) of the Act.' Thus, contrary to the Administrative Law Judge, we find this casepresents "a clearly pretextual situation." Further, even assuming Re-spondent had established a legitimate motive, i.e., admittedly lying to anemployee, Respondent clearly failed, considering the circumstances andthe analysis above, to demonstrate that it would have discharged Daweseven in the absence of his union activity. See Wright Line. a Division ofWright Line Inc., 251 NLRB 1083 (1980).376 INDUSTRIAL LABEL CORPORATIONCONCLUSIONS OF LAW1. The Respondent, Industrial Label Corpora-tion, is an employer within the meaning of Section2(2), (6), and (7) of the Act.2. Graphics Arts International Union, Local 520,is a labor organization within the meaning of Sec-tion 2(5) of the Act.3. By unlawfully discharging Steven Dawes onJune 20, 1980, and refusing thereafter to reinstatehim, Respondent has engaged in unfair labor prac-tices within the meaning of Section 8(aX3) and (1)of the Act.4. The aforesaid unfair labor practices are unfairlabor practices affecting commerce within themeaning of Section 2(6) and (7) of the Act.REMEDYHaving found that Respondent has engaged incertain unfair labor practices, we shall order thatRespondent cease and desist therefrom and take ap-propriate affirmative action to effectuate the poli-cies of the Act.Respondent having discharged Steven Dawes onJune 20, 1980, in violation of Section 8(a)3) and(1) of the Act, we shall order it to offer Dawes im-mediate and full reinstatement to his former posi-tion or, if such position no longer exists, to a sub-stantially equivalent position without prejudice tohis seniority or other rights and privileges, dismiss-ing, if necessary, any employee hired on or sinceJune 20, 1980, to fill said position, and make himwhole for any loss of earnings he may have suf-fered as a result of Respondent's acts, by paymentto him of a sum of money equal to the amount hewould have earned from the date of his unlawfuldischarge to the date of an offer of reinstatement,less net earnings during such period, with interestthereon, to be computed in the manner prescribedin F. W. Woolworth Company, 90 NLRB 289 (1950),and Florida Steel Corporation, 231 NLRB 651(1977).4ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that the Respondent,Industrial Label Corporation, Omaha, Nebraska, itsofficers, agents, successors, and assigns, shall:1. Cease and desist from:(a) Discouraging membership in Graphic ArtsInternational Union, Local 520, or any other labor' See, generally, Isis Plumbing & Heating Co, 138 NLRB 716 (1962).Member Jenkins would compute the interest due on any loss of earningssuffered by Dawes by reason of Respondent's discrimination in accord-ance with his partial dissent in Olympic Medical Corporation, 250 NLRB146 (1980).organization, by unlawfully discharging any of itsemployees or discriminating against them in anyother manner with respect to their hire or tenure ofemployment in violation of Section 8(a)(3) of theAct.(b) In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of the rights guaranteed them under Section7 of the Act.2. Take the following affirmative action whichwill effectuate the policies of the Act:(a) Offer Steven Dawes immediate and full rein-statement to his former position or, if such positionno longer exists, to a substantially equivalent posi-tion, without prejudice to his seniority or otherrights and privileges, discharging, if necessary, anyemployee hired to replace him and make himwhole for any loss of pay that he may have suf-fered by reason of Respondent's unlawful dischargeof him as set forth in the section of this Decisionentitled "The Remedy."(b) Preserve and, upon request, make available tothe Board or its agents, for examination and copy-ing, all payroll records, social security paymentrecords, timecards, personnel records and reports,and all other records necessary to analyze theamount of backpay due under the terms of thisOrder.(c) Post at its Omaha, Nebraska, facility copiesof the attached notice marked "Appendix."5Copiesof said notice, on forms provided by the RegionalDirector for Region 17, after being duly signed byRespondent's representative, shall be posted by Re-spondent immediately upon receipt thereof, and bemaintained by it for 60 consecutive days thereafter,in conspicuous places, including all places wherenotices to employees are customarily posted. Rea-sonable steps shall be taken by Respondent toinsure that said notices are not altered, defaced, orcovered by any other material.(d) Notify the Regional Director for Region 17,in writing, within 20 days from the date of thisOrder, what steps have been taken to comply here-with.MEMBER JENKINS, concurring:I agree with the result reached by my col-leagues, for the reasons stated below.Employee Dawes worked as a day-shift press op-erator. Another employee, LaVelle operated thesame press during the night shift. SometimesIn the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."377 DECISIONS OF NATIONAL LABOR RELATIONS BOARDDawes would complete a press run on a job startedby LaVelle. In February 1980, Dawes and LaVellehad a dispute regarding the cleanliness of theirshared work area. Shortly thereafter, Respondent'svice president, Peterson, told Dawes to "take anysteps necessary" to avoid arguments with LaVelle.In March 1980, Dawes began a one-person orga-nizing campaign for the Union among Respond-ent's employees. He distributed union literature,carried a notebook bearing the Union's logo, leftthe notebook in plain view at his work station, andplaced union decals prominently on his automobile.In May 1980, the Union formally notified Respond-ent that an organizing campaign was underway.During his morning break on June 18, 1980,Dawes telephoned the Union's president, Powers,from Peterson's office6to report on the status ofthe campaign. Dawes told Powers, inter alia, that,based on the number of signed authorization cards,Dawes thought the Union would win an election.Peterson, who unbeknown to Dawes had come tothe doorway of the office, overheard this conversa-tion. Upon being observed by Dawes, Petersonshook his head vigorously and walked away.On June 19, Dawes completed a job which La-Velle had left on the press. The job turned out tohave a significant error and had to be rerun. La-Velle learned of the error when she reported forthe night shift. She asked Dawes if he had obtainedsupervisory approval prior to running the job. Heresponded that he had.After finishing his shift that day, Dawes had anexchange of written notes with a deaf employee re-garding a softball game. Peterson observed this ex-change and directed Dawes to keep the "damnunion crap" for his personal time.The following day, Dawes was asked by Re-spondent's president, Perelman, whether he,Dawes, had obtained supervisory approval for therun left by LaVelle on June 19. Dawes truthfullyreplied that he had not received such approval.Perelman then inquired whether Dawes had toldLaVelle that he had received approval. Dawes ad-mitted that he had lied to LaVelle. He explainedthis action as being prompted by Peterson's earlierinstruction to avoid arguing with LaVelle. Perel-man then discharged Dawes, stating that Dawes'dishonesty violated a company policy and notingthat Dawes had been warned that he would be ter-minated if he lied about a company matter again.7' Respondent allowed employees to use Peterson's telephone for per-sonal calls during lunch and break periods.' Perelman and Dawes had had two prior confrontations involvingDawes' veracity. In July 1976, Perelman accused Dawes of lying aboutthe nature of work instructions previously given to Dawes. Perelmanthreatened to discipline Dawes if he had lied. Dawes had been truthfuland he was not disciplined. In December 1979, Dawes suffered a backinjury and was hospitalized. The attending physician recommended thatThe Administrative Law Judge concluded, and Iagree, that the General Counsel made a prima facieshowing that Dawes was discharged in violation ofSection 8(a)(3) and (1) of the Act. This conclusionwas based on findings that Respondent was awareof Dawes' conspicuous union activities, that Re-spondent discovered on June 19 that Dawesthought the Union could win an election, that Pe-terson revealed Respondent's union animus in hisJune 19 remark to Dawes, and that Dawes was dis-charged very soon after Respondent learned of theapparently successful union campaign and Petersonexpressed antiunion sentiment.The Administrative Law Judge, however, foundmerit in Respondent's contention that Daweswould have been discharged because he lied to La-Velle about a work-related matter, even absent hisunion activities. In so doing, the AdministrativeLaw Judge rejected the General Counsel's argu-ment that the incident underlying Respondent's as-serted reason for Dawes' termination was so incon-sequential that Respondent's reliance on that eventwas incredible. He found that Respondent had apublished policy declaring that dishonesty was anautomatic ground for dismissal, that Perelman hadreacted in a distinctly negative manner on twoprior occasions to Dawes' suspected or actual pre-varications, that in December 1979 Perelman hadthreatened to discharge Dawes if Dawes lied againabout a company matter, and that Perelman hadrelied on the December warning in terminatingDawes. He also noted that the General Counselhad provided no evidence that Respondent had ap-plied its dishonesty policy to Dawes in a disparatemanner and that Perelman's December 1979 warn-ing occurred prior to Dawes' union activity. Thus,the Administrative Law Judge found that Respond-ent's discharge of Dawes, while questionable in itsharshness, was not "devoid of rational justification"and that Respondent routinely enforced its dishon-esty policy in reliance on Perelman's subjective in-terpretation of which actions violated the policy.He further found that the Board was not free toquestion the reasonableness of Respondent's disci-pline or to "second guess" Perelman's subjectivedetermination that Dawes' lie to LaVelle fellDawes rest for 8-10 weeks before returning to work. Perelman requestedthat Dawes seek a second opinion from Dawes' personal physician. SinceDawes was unable to see his own doctor, he consulted a local clinic phy-sician, who confrmed the original diagnosis. Dawes reported this infor-mation to Perelman, but presented it as the opinion of his own doctor.Perelman had spoken to Dawes' personal physician, knew Dawes waslying, and confronted Dawes with this knowledge. After some discussion,Perelman told Dawes he would be terminated if he ever lied about acompany matter again.Respondent's policy manual, provided to all employees, contains a dec-laration that "dishonesty" will be considered an automatic ground for dis-missal.378 INDUSTRIAL LABEL CORPORATIONwithin the ambit of the policy. Based on all of theabove, the Administrative Law Judge concludedthat Respondent had met its burden of showingthat Dawes would have been discharged for lyingto LaVelle, even absent his union activities. I donot agree.Respondent provided no evidence that Dawes'lie to LaVelle was covered by its published policyon dishonesty.8Nor did Respondent present anyevidence that Dawes' June 1980 lie was the kind ofmisrepresentation that Perelman meant in his De-cember 1979 warning.9Furthermore, contrary tothe Administrative Law Judge, the nature of theincident assertedly relied upon by Respondent in itsdecision to terminate Dawes may be examined bythe Board in its evaluation of Respondent's defense.An employer's magnification of an insignificantevent into one of major proportions, which is thenused to justify discipline, is evidence that the inci-dent was not the actual reason for the discipline.See Electri-Flex Co., 238 NLRB 713, 723, 725(1978), enfd. 104 LRRM 2612 and 106 LRRM 2364(7th Cir. 1979). Here, Dawes lied to LaVelle, afellow employee with whom Respondent's vicepresident, Peterson, had instructed Dawes "to takeany steps necessary" not to argue, and the lie wastold to avoid an argument with LaVelle. Whenquestioned about the same matter by Perelman,Dawes was completely truthful. Respondent doesnot assert that it was harmed by Dawes' action. Bycontending that Dawes' lie was covered by the dis-honesty policy and the December 1979 warning,Respondent blew an inconsequential event out ofproportion and then used it as a basis for Dawes'discharge. This exaggeration of a minor event castsfurther suspicion upon Respondent's asserted moti-vation for the discharge.In light of the entire record, I find that Respond-ent's asserted justification for its discharge ofDawes does not withstand scrutiny."° Thus, I findthat Respondent seized upon Dawes' lie to LaVelleas a pretext for terminating the sole union organiz-' Moreover, contrary to Respondent's published policy, it does notappear that Respondent "automatically" dismissed employees for dishon-esty. Thus, in July 1976, Dawes was threatened with discipline, not dis-charge, and, in December 1979, he received only a warning.* As Perelman failed to testify at the hearing, we have no direct evi-dence of what he meant by his December 1979 warning. The July 1976and December 1979 incidents involving Perelnan and Dawes demon-strate that Perelman was concerned with lies by an employee to the com-pany president about work-related matters. There is nothing about theseincidents, however, which indicates that Perelman's concern extended tolies told by an employee to a fellow employee.'o The failure of Respondent's asserted justification to withstand scruti-ny provides additional support for the finding that Dawes' discharge wasdiscriminatorily motivated. Shattuck Denn Mining Corporation (Iron KingBranch) v. N.LR.., 362 F.2d 466, 469 (9th Cir. 1966), enfg. 151 NLRB1328 (1965).er among its employees, and thereby violated Sec-tion 8(a)(3) and (1). l" Furthermore, even assuming arguendo that Dawes' lie formed a partof Respondent's motivation for terminating Dawes. I find that Respond-ent has not met its burden of showing that Dawes would have been ter-minated absent his union activities. See Wright Line, a Division of WrightLine, Inc., 251 NLRB 1083 (1980).APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all sides had an opportu-nity to present evidence and state their positions,the National Labor Relations Board found that wehave violated the National Labor Relations Act, asamended, and has ordered us to post this notice.WE WILL NOT discourage membership inGraphic Arts International Union, Local 520,or any other labor organization, by unlawfullydischarging any employees or discriminatingagainst them in any other manner with respectto their hire or tenure of employment.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employ-ees in the exercise of the rights guaranteedthem under Section 7 of the National LaborRelations Act.WE WILL offer Steven Dawes reinstatementto his former job or, if his job no longer exists,to a substantially equivalent job, discharging, ifnecessary, any employee hired to replace him.WE WILL restore his seniority and otherrights and privileges and WE WILL pay him thebackpay he lost because we discharged him,with interest.INDUSTRIAL LABEL CORPORATIONDECISIONSTATEMENT OF THE CASEMAURICE M. MILLER, Administrative Law Judge:Upon a charge filed on June 30, 1980, and duly served,the General Counsel of the National Labor RelationsBoard caused a complaint and notice of hearing datedAugust 5, 1980, to be issued and served on IndustrialLabel Corporation, designated as Respondent herein.Therein, Respondent was charged with the commissionof unfair labor practices within the meaning of Section8(aXl) and (3) of the National Labor Relations Act, asamended, 61 Stat. 136, 73 Stat. 519, 88 Stat. 395. Re-spondent's answer, duly filed, concedes certain factual al-379 DECISIONS OF NATIONAL LABOR RELATIONS BOARDlegations within the General Counsel's complaint, butdenies the commission of any unfair labor practices.Pursuant to notice, a hearing with respect to thismatter was held before me on March 10, 1981, inOmaha, Nebraska. The General Counsel and Respondentwere represented by counsel; Complainant Union wasrepresented by an International representative. Eachparty was afforded a full opportunity to be heard, to ex-amine and cross-examine witnesses, and to introduce evi-dence with respect to pertinent matters. When their re-spective testimonial presentations concluded, the GeneralCounsel's representative and Respondent's counsel bothbriefly presented oral arguments. Since the hearing'sclose, briefs have been received from the General Coun-sel's representative and Respondent's counsel; thesebriefs have been duly considered.Upon the entire testimonial record, documentary evi-dence received, and my observation of the witnesses, Imake the following:FINDINGS OF FACT1. JURISDICTIONRespondent raises no question, herein, with respect tothe General Counsel's present jurisdictional claims. Uponthe complaint's relevant factual declarations-more par-ticularly, those set forth in detail within the second para-graph thereof-which Respondent's counsel concedes tobe correct, and on which I rely, I conclude that Re-spondent herein was, throughout the period with whichthis case is concerned, and remains, an employer withinthe meaning of Section 2(2) of the Act, engaged in com-merce and business activities affecting commerce, withinthe meaning of Section 2(6) and (7) of the statute. Fur-ther, with due regard for presently applicable jurisdic-tional standards, I find assertion of the Board's jurisdic-tion in this case warranted and necessary to effectuatestatutory objectives.II. COMPLAINANT UNIONGraphic Arts International Union, Local 520, is now,and at all times material herein has been, a labor organi-zation within the meaning of Section 2(5) of the Act, asamended, which admits certain employees of Respondentto membership.III. UNFAIR LABOR PRACTICESA. The IssueThis case, which derives from a relatively simple,straightforward controversy, cognizable under the stat-ute, presents a single question for resolution. The Gener-al Counsel contends that press operator Steven Daweswas discharged, and subsequently denied reinstatement,because he had "joined, supported or assisted" Com-plainant Union herein, and had engaged in concerted ac-tivity for the purpose of collective bargaining or othermutual aid or protection. (No further "independent" con-duct subject to Board interdiction as statutorily pro-scribed interference, restraint, or coercion has beencharged within the General Counsel's complaint herein.)Respondent contends, contrariwise, that Dawes wasterminated because he had concededly "lied" when quer-ied with respect to whether a particular press run hadbeen commenced and completed pursuant to some super-visor's required signatory "approval" which had neitherbeen solicited nor given.B. Facts1. Backgrounda. Respondent's businessRespondent maintains a production facility whereinlabels, required by various business and commercialfirms, are printed. Seven printing presses are utilized cur-rently, for this purpose; when this case was heard, aneighth press was inoperative.When the situation with which this case is concerneddeveloped, Respondent's total production complementcompassed some 24 workers. Eighteen worked on Re-spondent's 7 a.m.-3:30 p.m. day shift; the remainderworked a night shift, which commenced at 3 o'clock.The firm's night-shift operations, however, were con-fined to four nights weekly.Throughout the period with which this case is con-cerned, Sheldon Perelman functioned as Respondent'spresident; John Peterson was the firm's vice president incharge of production. Normally, both men provided Re-spondent with managerial direction during day-shifthours, solely.b. Complainant Union's campaignComplainant Union had, previously, represented Re-spondent's production workers, within some 1974-75period never defined, precisely, for the present record.At some time during calendar year 1975, however, Com-plainant Union had "filed a disclaimer" wherein it haddisavowed or relinquished its previously claimed repre-sentative status.Commencing in late March 1980, Complainant Unionhad, nevertheless, commenced a campaign for renewedrepresentative status, within Respondent's productioncrew. Some 2 months thereafter, on May 6, specifically,Complainant Union had--consistently therewith-dis-patched a telegram, directed to Respondent, withinwhich Respondent's management had been notified thata formal "organizing" campaign, calculated to win sup-port for Complainant Union's prospective bid for re-newed recognition, was in progress.c. Steven DawesThroughout Complainant Union's proclaimed "organi-zational" campaign, press operator Steven Dawes hadfunctioned as that organization's principal protagonist.He had distributed-so his testimony, proffered withoutcontradiction, shows--campaign literature, plus some"thirty or forty" designation cards. By mid-May, IIcards, signed by Dawes and 10 fellow workers, had beensubmitted to Reginal Powers, Complainant Union's presi-dent. No company workers, save Dawes personally, had380 INDUSTRIAL LABEL CORPORATIONparticipated, so far as the record shows, in ComplainantUnion's designation card distribution.2. The General Counsel's presentationa. Dawes' employment historyPress operator Steven Dawes initially had been hiredin November 1975; in March 1979 he voluntarily re-signed. In September 1979, Vice President Peterson hadsolicited his return; Dawes had been rehired for the 7a.m.-3:30 p.m. day-shift work. Like other day-shiftworkers, Dawes ran a press which likewise was operatedduring Respondent's night shift. Since the firm's sched-uled night shift ran from 3 p.m. to 2 a.m. with I hour forlunch, that shift's first half hour coincided with the lasthalf hour of Respondent's scheduled day shift.Day-shift press operators sometimes were required tocomplete press runs on label print "jobs" which night-shift operators had started. When this happened, thenight-shift press operator-specifically, one Eileen La-Velle, so far as Dawes' designated press was con-cerned-would leave a note describing the particular"job" which required completion, specifying the amountrequired, and describing any problems encountered,which the day-shift operator might, likewise, be requiredto handle.Throughout some 5 months, following his September1979 rehire, Dawes' working relationship with LaVelle,so far as the record shows, had been maintained withoutfriction.During February 1980, however, Vice President Peter-son had-on one occasion-criticized LaVelle whileDawes was present, during their half-hour shift overlap,for presumably failing to keep her press area tidy. Di-rectly thereafter, LaVelle had complained to her fellowpress operator-during a purportedly "loud" conversa-tion-that their shared press area had not been left "thatway" when she left Respondent's facility the nightbefore. And the next morning, Respondent's vice presi-dent-so Dawes' testimony, proffered without contradic-tion, shows-had declared his awareness regarding a re-ported "argument" between the press operators whichhad taken place the previous afternoon; Dawes had beendirected, so his uncontradicted testimony shows, to "takeany steps necessary" whereby arguments with hissecond-shift colleagues might be avoided, so that har-mony within Respondent's shop might be maintained.b. Dawes' campaign in Complainant's behalfPreviously, within this Decision, references have beenmade to Dawes' role as Complainant Union's principalprotagonist within Respondent's facility. The press oper-ator's testimony-which I credit in this connection-merits determinations: That during March 1980 he hadjoined Complainant Union; that, shortly thereafter, hehad been given a black vinyl notebook "organizational"kit bearing Complainant Union's logo; that he had car-ried the notebook to an from work "almost" daily there-after; and that he had kept the notebook, in open view,at his work station. Dawes' testimony further warrantsdeterminations-which I make-that he had distributedunion literature before work, within Respondent's plant"break room" during coffeebreaks and lunch periods,and within Respondent's parking lot following workinghours, probably "six or seven" times. Throughout theperiod with which this case is concerned, Dawes' car-which he drove to work daily-had, so I find, carriedvisible union window decals, plus a union bumper stick-er.c. Respondent's knowledge with regard to Dawes'campaignOn Wednesday, June 18, during his morning "break"period, Dawes telephoned Reginal Powers, ComplainantUnion's president, so his testimony shows, from Re-spondent's shop. Their conversation, so Dawes testified,lasted some "four to five" minutes. (Respondent permitsshop workers to use two telephones for personal calls,during their break periods. Since one telephone wasbusy, Dawes utilized the second, which was located inVice President Peterson's shop office.)The press operator, so his credible testimony shows,summarized his campaign's progress. ComplainantUnion's president, then, suggested that a meeting shouldbe arranged, during which some representative of Com-plainant Union's parent organization could address Re-spondent's workers. Dawes mentioned a possible date,with which Complainant Union's president concurred.Inter alia, Respondent's press operator declared-so Ifind-that, considering the number of designation cardswhich had been signed, he "thought" ComplainantUnion would have enough votes to win representativestatus.While this conversation was in progress, Dawes no-ticed Vice President Peterson, standing in the open door-way between his office and Respondent's next door artdepartment. According to Dawes, Peterson was standingno more than 10 feet distant during the latter portion ofhis telephone conversation with Complainant Union'spresident; Peterson, so the press operator recalled, shookhis head vigorously, and walked away directly.Upon this record, the General Counsel's representativeseeks a determination that Peterson could have heard partof the press operator's telephone conversation, and thathe probably indeed did hear the conversation's conclu-sion. Respondent's vice president was never called to tes-tify herein. Consequently, nothing within the presentrecord, save for a challenging personal statement by Re-spondent's counsel, would preclude a determination-consistently with Dawes' testimony-that Peterson,while standing 10 feet distant, could have heard the pressoperator's report and comments, during the telephoneconversation in question. I find that he could have doneso. And Dawes' credible testimony regarding a subse-quent, Thursday, June 19 contact with Respondent's vicepresident-which stands, herein, without contradiction-persuades me that Peterson did, indeed, hear some partof the press operator's telephone report.During Respondent's Wednesday, June 18, lunchbreak, Dawes had notified some "eight or nine" workers,then present in Respondent's lunchroom, that a meetingwould be held shortly thereafter, at "approximately 4:00381 DECISIONS OF NATIONAL LABOR RELATIONS BOARDp.m. on a Monday afternoon" during which the shop'spossible organization would be discussed.On June 19, following his shift's conclusion, Dawes, sohis testimony shows, was "communicating" with a deafartist in Respondent's art department; the men were ex-changing handwritten notes regarding a prospective soft-ball game wherein both would be participants. Whilethey were doing so, Respondent's vice president enteredthe department. According to Dawes, whose testimo-ny-proffered without contradiction-merits credencewithin my view, Peterson directed him to keep the"damned union crap" for his personal time. However, soDawes testified, nothing further was said.d. Dawes' dischargeOn Thursday, June 19, when Dawes reported forwork, he had found a note which LaVelle, Respondent'snight-shift press operator, had left. Substantially, Dawesthereby had been notified that a specific job, compassinga so-called "repeat" order for Sperry-Vickers, Respond-ent's customer, was ready to run. The note read, simply:Steve. Got this set up + sample-good luck.Dawes had, thereupon, run the job. At some point, laterthat day-never specified for the record-Vice PresidentPeterson had discovered, however, that a significanterror had been made, and that the press run would haveto be repeated.Later that day, shortly after press operator LaVelle re-ported for night-shift duty, Dawes had a brief conversa-tion with her. His testimony, with respect thereto, readsas follows:Eileen had just left Mr. Peterson's office, and sheasked me if I had heard anything about the jobfrom the morning having to be rerun. I told herthat I did. She then said that the note specificallysaid it must have supervisory approval, and then sheasked if I had obtained supervisory approval fromBernie [Bernie Peters, Respondent's customer serv-ice manager] who was considered management. Atthat time I said that I had.When queried specifically, herein, Dawes conceded,however, that he had neither sought nor received anymanagement representative's signature approval for theSperry-Vickers press run then in question.The General Counsel's representative, herein, there-upon queried the press operator, with respect to why La-Velle had been vouchsafed a different response. Therecord, in this connection, reflects Dawes' responsivewitness-chair reference to Vice President Peterson's Feb-ruary 1980 cautionary comment, previously noted herein.The press operator declared, testimonially, that-becauseof the way LaVelle's question had been put-he hadconcluded, subjectively, that a truthful response wouldstart an argument, which he had been instructed toavoid.Approximately one-half hour before Dawes' conversa-tion with LaVelle, Vice President Peterson had ques-tioned him specifically, so he recalled, with respect towho had "set up" the Sperry-Vickers job; Dawes hadtruthfully reported-so his credible, uncontradicted testi-mony shows-that LaVelle had done so.The present record, considered in totality, warrants adetermination, which I make, that LaVelle had "accept-ed" Dawes' representation, without question, particularlywith regard to his purported procurement of supervisoryapproval for the press run; on that note, their conversa-tion-so far as the record shows-had been concluded.On Friday, June 20, however, Dawes' presence wasrequested in Sheldon Perelman's office, shortly before hisshift's scheduled afternoon termination. When he reprot-ed, the press operator found Vice President Peterson andMarlene Janda, Respondent's secretary, present. With re-spect to their conversation, Dawes testified, herein, that:Mr. Perelman pointed out to me that he had askedJohn and Marlene to be present to witness whatwas being said. He then questioned me about theSperry-Vickers job and asked me if I had obtainedsupervisory permission to run the job. I said no. Hethen asked if I had told Eileen LaVelle that I had infact received supervisory permission, and I said yes.He then proceeded to talk about the union [sic] rulebook covering dishonesty ...at which time I pre-sented the note which had been left to me by Eileen.... And I mentioned that the reason I said [that Ihad received supervisory permission] was I felt Iwas following Mr. Peterson's instructions. At thatpoint he informed me I was discharged due to dishon-esty. And I pointed out that the job did not requiresupervisory approval because of the directive onrepeat jobs. He again told me that I was discharged.[Emphasis supplied. Interpolation provided to pro-mote clarity.]Dawes then requested permission to remain in Perel-man's office until his shift's conclusion, declaring that hefelt embarrassed because he had never been dischargedbefore. Permission was granted. At approximately 3:35,Dawes left Respondent's facility.3. Respondent's defenseConfronted with Dawes' present record recitals, prof-fered to recapitulate the circumstances which had pur-portedly precipitated his termination, Respondent haspresented no contradictory testimonial version. NeitherPresident Perelman, who effectuated the press operator'sdischarge, nor Vice President Peterson, whose concernwith regard to Dawes' conduct had presumably prompt-ed Perelman's termination decision, testified. Respondentcontends, however, that Dawes' presently proffered rec-ollections-when reviewed with due regard for certain"background" circumstances which had purportedlyprompted President Perelman's discharge determina-tion-persuasively will show that the press operator'sdismissal flouted no statutory mandate.Previously, within this Decision, Dawes' direct testi-mony herein-that he was told he was being dischargedfor dishonesty-has been noted. When further questionedby the General Counsel's representative, with respect towhether Respondent's president previously had ever rep-rimanded him for dishonesty, the press operator prompt-382 INDUSTRIAL LABEL CORPORATIONly responded affirmatively. In this connection, Dawestestified: That, while at work on December 8, 1979, hehad suffered a severe back sprain; that a physician, at thehospital to which he was taken, had-following an X-rayexamination-recommended 8 to 10 weeks of rest beforehis resumption of work; that Vice President Peterson,upon being notified-the next day-that Dawes wouldnot be returning to work forthwith, had directed him totelephone Respondent's president; that President Perel-man thereupon had requested him to consult further withhis personal physician; that he had promised he woulddo so; that his personal physician however, had, refusedto see him, because his "past due" account for servicespreviously rendered had, theretofore, been referred to acollection agency; that he then had consulted a localclinic physician, who had confirmed the hospital physi-cian's diagnosis, while directing him to follow that physi-cian's advice; and that:At that time I returned home and called Mr. Perel-man and told him that I had, in fact, seen my ownpersonal doctor and that Dr. Dietrich [Dawes' per-sonal physician] had also supported the opinion ofthe first attending physician.The press operator further declared that, pursuant toPresident Perelman's December 10 request, he had vis-ited Respondent's plant the following day; that Respond-ent's president had, then and there, recapitulated a priordirect contact with his (Dawes') personal physician,during which he had learned that the press operator hadnot seen that particular physician the previous day; andthat Perelman had, further, reported he was "very upset"because Dawes had lied to him. When queried by Re-spondent's president with respect to why he had lied, thepress operator had declared-so his direct testimonyherein shows-that he had been "embarrassed" becausehe had been required to consult a clinic physician. Re-spondent's president, so Dawes testified, then had sug-gested that he consult still another physician. That physi-cian-when consulted-had, likewise, confirmed the hos-pital physician's prior "back strain" diagnosis; had, like-wise, suggested a possible 8- to 10-week convalescenceperiod; had prescribed drugs for the press operator'spain; and had given Dawes a note confirming his diagno-sis and recommendation. With matters in this posture,Dawes had presented the physician's note. He testifiedthat Respondent's president had, thereupon, declared hewas sorry he had "yelled" during their previous confron-tation, and that he could "understand" the "embarrass-ment" which Respondent's press operator might havesuffered, when required to concede that he had gone tosome clinic.When questioned further, Dawes initially denied thatPresident Perelman previously had ever told him hewould be terminated if he lied again. Directly thereafter,however, the press operator testimonially recalled thathe had, substantially, been so advised, during a prior July1976 confrontation concerned with some job-relatedproblem.With respect thereto, Dawes recalled that PresidentPerelman had, following certain questions, called him an"outright" liar; that Perelman had, however, promised toconfer with Vice President Peterson, following Peter-son's return from a vacation, to determine whether he(Dawes) really had misrepresented certain job-relatedinstructions which Peterson had, prior to his departure,purportedly given; that Respondent's president had, fur-ther, declared that-following his promised investiga-tion-he would determine whether the press operator de-served a short disciplinary layoff, or possibly some apol-ogy; that Peterson, however, had-some 3 weeks later-confirmed the truthfulness of Dawes' questioned report,concerning his instruction; and that, consequently, he(Dawes) had not been disciplined.Respondent's press operator, however, never categori-cally testified-while a witness herein-that PresidentPerelman specifically had, during their July 1976 con-frontation, threatened him with "termination" should helie thereafter.With matters in this posture, Dawes was confronted,during cross-examination herein, with a record transcript,wherein certain proceedings conducted before a desig-nated Appeal Tribunal of the Nebraska State Departmentof Labor, concerning the press operator's claim for un-employment compensation following his June 20 termi-nation, had been stenographically reported. Inter alia,Respondent's president therein had detailed the circum-stances which, from his point of view, had promptedDawes' discharge; further, President Perelman had, byway of background, recapitulated the December 1979job injury developments-previously referred to herein-which had, allegedly, contributed to his termination deci-sion. During the Nebraska Appeal Tribunal's session-sothat hearing's transcript reveals-Dawes had conceded,when confronted with President Perelman's recapitula-tion of the circumstances which had preceded andprompted his discharge, that "basically most of thethings that Mr. Perelman [had] said" were true. And,while a witness herein, Dawes testimonially conceded thathe had, indeed, made the comment reported, during theNebraska Tribunal's hearing.With matters in this posture, Respondent's conten-tion-that Dawes' presently recapitulated testimonialconcession, noted, should be considered a significant ad-mission, sufficient to raise substantial questions regardingthe probative worth of his direct testimony-previouslysummarized herein-requires some comprehensive refer-ences to President Perelman's testimony before the Ne-braska Tribunal's administrative law judge. Inter alia, Re-spondent's president had, therein, testified with regard toDawes' June 19 Sperry-Vickers press run. With respectthereto, Perelman's proffered recollections-set forth inrelevant part below-had been reported as follows:When the job was finished the second shift pressoperator reported to work and was informed bySteve that the job had to be rerun because it hadbeen run wrong. ..Mr. Dawes told the night-timeoperator that the job had been okayed by BerniePeters who is our office manager.... He then leftwork that day. John Peterson, after Steven had left,brought the job up to me and explained that the jobhad been run wrong and had to be scrapped. I383 DECISIONS OF NATIONAL LABOR RELATIONS BOARDasked what had happened and he said that Berniehad okayed the job and that the job was wrong. Iquestioned then, Bernie Peters, who supposedly hadokayed the job, and was quite upset because the jobwas a-a S350 error. ..Mr. Peters told me that hehad never signed off from the job ... I then wentback to our production area and pulled the produc-tion samples as it is customary, number one, thatSteve Dawes was required to have all jobs signedand, number two, that whenever jobs are signedthey are initialed on the back of the-the beginningof the run .... There were no initials on the-onthe job .... The following day, I called Mr.Dawes into my office along with John Peterson,Marlene Janda and myself ...I questioned Steveand asked him if he had the job okayed. He said hehad made a mistake that he had not had the jobokayed. I asked him if he had made the statementthat Bernie Peters had okayed the job. He said,"Yes, I said that Bernie had okayed the job but Ihad made a mistake he had not okayed the job." Iasked him if he had lied, he said yes, he had lied. Ithen told him that he had lied to me once previouslyand at that time I had informed him if he had everlied again that he would be automatically dismissed asit is a written part of our policy manual that dishones-ty is automatic dismissal. [Emphasis supplied.]At this point the company president's reported testimonybefore the Nebraska's Appeal Tribunal's judge reflectshis personal recapitulation of the December 1979 contre-temps, described for the present record by Dawes, conse-quent upon the press operator's back injury. Perelmanhad recalled, so the Nebraska Tribunal's record shows,Dawes' confession that he had misrepresented a purport-ed visit to his personal physician. With respect thereto,Respondent's president had declared, testimonially, that:I was extremely upset because of his lying about theincident. There was no need for a lie and told himthat if he ever lied again he would be automaticallydismissed, that we would not tolerate such actions byour employees ...I reminded Steve at our meetingon June 20 of what had transpired at our previousmeeting, told him that we would not tolerate dis-honesty and lying and that he was being dismissednot because he had run the job wrong, which was acostly mistake, but that he had lied about the job.[Emphasis supplied.]Dawes, so Perelman's testimony before the NebraskaTribunal shows, thereupon had declared that he"thought" the job had been given supervisory approval,because Respondent's night-shift press operator had lefthim a note stating that the job had been approved. Ac-cording to Perelman's testimony before the state claimstribunal, LaVelle's note-when produced-had con-tained no reference to supervisory approval; Dawes hadcountered-so Perelman recalled-with a comment thathe had "assumed" such approval had been given. Thepress operator then allegedly had commented furtherthat LaVelle and he did not "get along" well. With mat-ters in this reported posture, Perelman's testimony-before Nebraska's Claims Tribunal-had concluded asfollows:I reiterated that that had nothing to do with it. Thefact that he had made a statement that Bernie Petershad okayed the job. That he had willfully lied weregrounds for termination and I dismissed him. [Em-phasis supplied.]In relevant part, this constituted President Perelman'stestimony before the Nebraska Appeals Tribunal, whichRespondent's discharged press operator had-then andthere-concededly characterized as "basically" correct,while prosecuting his unemployment compensationappeal.Having elicited, herein, Dawes' concession that hehad, before the Nebraska Tribunal's administrative lawjudge, previously confirmed the basic correctness ofPresident Perelman's testimonial recitals, Respondent'scounsel, thereupon, queried Dawes further-before me-with respect to President Perelman's purportedly de-clared rationale for his termination. With respect thereto,the present record reveals:Q. (By Mr. Bruckner) Did Mr. Perelman tell youon June 20, to the effect that, "You have lied to meagain and I told you the last time when you lied tome that if you did it again that it would not be tol-erated. If you did it again you would be dis-charged," did he say words to that effect?A. No.Q. Let the record show that it took the witness40 seconds to respond to that answer, [sic], whatdid Mr. Perelman say on June 20th?JUDGE MILLER: The record will so show ....Q. (By Mr. Bruckner) What did Mr. Perelmansay on June 20, about your lying to me again?A. He stated that I had in fact lied to anotheremployee and for that was being discharged.Q. Had you lied to another employee?A. Yes.Then, when queried further by Respondent's counsel,Dawes specifically conceded, herein, that, indeed, he had"lied" to LaVelle, particularly, when he told her thatOffice Manager Peters had "O.K.'d" the Sperry-Vickerspress run. And, though he denied lying to some repre-sentative of Respondent's management, he conceded that,during their June 20 conversation, President Perelmanhad been told that he had lied to Respondent's second-shift press operator. The record herein reflects Dawes'further testimony, when cross-examined by Respondent'scounsel, as follows:Q. And wasn't this what he was upset about ...Isn't this what he told you that he was upset about?A. No.Q. What did he say he was upset about?A. He was upset that I had lied period.Q. After he told you back in September, [sic, if youever lied about a company matter again, you would bedischarged, isn't that what he told you on the 20th?384 INDUSTRIAL LABEL CORPORATIONA. Yes, and he also at that time said that he wouldwrite up a note for my personnel file and I would haveto sign it when I returned to work with a note from thedoctor. [Emphasis supplied.]Upon this record, Respondent now, contends, thatDawes really was terminated solely for his concededmisrepresentation that "supervisory approval" had beenprocured for his Sperry-Vickers press run. And, in thatconnection, Respondent's counsel seeks a determination,specifically, that Dawes' patently self-contradictory testi-mony in direct and cross-examination herein-consideredin totality-will, without more, persuasively support a de-termination that President Perelman's previously prof-fered recollections with regard to his discharge deci-sion-which had been detailed before a Nebraska Ap-peals Tribunal judge-merit credence. More particularly,Respondent's counsel, herein, relies on the press opera-tor's final testimonial concession, in this proceeding notedabove, that-when he was discharged-the firm's presi-dent had specifically cited his (Perelman's) prior Decem-ber 1979 declaration that, should Dawes ever lie regard-ing a company matter again, he would be terminated.C. Discussioni. Questions presentedWithin her brief, counsel for the General Counsel'srepresentative characterizes Respondent's claimed reli-ance on Dawes' conceded misrepresentation, purportedlyto justify his discharge, as patently "incredible ...total-ly unbelievable ...mind boggling ...ridiculous" andreflective of the firm's determination to grasp at straws,when called upon to define its rationale for the press op-erator's termination. In short, the General Counsel con-tends that the reason given for Dawes' dismissal wasclearly pretextual.This case, however, presents no clearly pretextual situ-ation. See Limestone Apparel Corp., 255 NLRB 722(1981). Therein, the Board noted that:[WIhere an adminstrative law judge has evaluatedthe employer's explanation for its action and con-cluded that the reasons advanced by the employerwere pretextual, that determination constitutes afinding that the reasons advanced by the employereither did not exist or were not in fact relied upon.[Emphasis supplied.]Neither finding would be warranted on this record. Re-spondent claims, merely, that its press operator "lied"when queried by his night-shift colleague, with respectto whether he had secured supervisory approval to runthe "repeat job" which had been readied for him. And,while a witness, herein, Dawes did testify that he had,indeed, reported his receipt of supervisory approval,when-in fact-such approval had neither been solicitednor received. The press operator thereby specifically hasconceded that the particular misrepresentation on whichRespondent's president purportedly relied, when effectu-ating his discharge, indeed had been communicated. AndPerelman's consistently maintained reliance, in fact, onDawes' acknowledged misrepresentation, merely, cannotbe doubted.The press operator's testimonially proffered recollec-tions clearly reveal that Respondent's president had, spe-cifically, referred to his confessed "lie" merely when hewas terminated; other possible rationales which mighthave been relied on to justify or require his dischargethen had been specificaly disclaimed. And Perelman'stestimony before the Nebraska Appeals Tribunal with re-spect to Dawes' unemployment compensation claim-which the press operator had, contemporaneously, character-ized as basically correct-clearly shows that he then wasrelying on Dawes' conceded misrepresentation, nothingmore, to justify his personal discharge decision. Finally,Respondent's proclaimed position herein-though prof-fered, indirectly, through counsel-again reflects Perel-man's consistently maintained reliance on the press oper-ator's confessed prevarication, when required to stateRespondent's reason for the latter's termination.Respondent presently proffers neither "shifting" nor"alternative" claims, herein, that Dawes was dismissed,either for failing to get supervisory approval before run-ning the Sperry-Vickers job or for completing that pressrun without noticing the mistake which, subsequently,persuaded Respondent's management that the labelsprocessed would have to be redone.With matters in this posture, the General Counsel'srepresentative-within my view-presents a presump-tively archetypal case for disposition consistent with thisBoard's recently formulated Wright Line principles.Wright Line, a Division of Wright Line, Inc., 251 NLRB1083 (1980). Therein, the Board declared that-with re-spect to possible "dual motive" cases wherein 8(aX3) dis-crimination has been charged-the burdens of persuasionborne by the General Counsel and a respondent employ-er would be defined at 1089 as follows:First, we shall require that the General counselmake a prima facie showing sufficient to support theinference that protected conduct was a "motivatingfactor" in the employer's decision. Once this is es-tablished, the burden will shift to the employer todemonstrate that the same action would have takenplace even in the absence of the protected conduct.Consistently with this decisional rubric, Respondentseeks a determination, herein, that the General Counsel'srequired prima facie case has not been established. And,further, Respondent's counsel suggests that-from areading of the record-this Board could "easily" con-clude that Dawes' discharge would have taken placeeven absent his supposedly protected conduct.2. The General Counsel's caseUpon this record, however, reliable, substantial, andprobative evidence-sufficient to make out the GeneralCounsel's required prima facie case, within my view, de-spite Respondent's contrary contention--clearly has beenprovided.The press operator's testimony, that he functioned asComplainant Union's sole protagonist and designationcard solicitor within Respondent's facility between385 DECISIONS OF NATIONAL LABOR RELATIONS BOARDMarch 1981 and the date of his termination, really hasnot been challenged herein. While functioning in that ca-pacity, clearly he was engaged in statutorily protectedconduct.Considered in totality, the present record, within myview, further will warrant a determination that Respond-ent's management representatives were fully cognizantwith respect to Dawes' role in Complainant Union's re-newed organizational campaign. A conclusionary factual"inference" that they were, throughout, knowledgeablewith regard to his union leaflet and designation card dis-tribution program indeed would seem practically com-pelled. Respondent's reported two-shift, 24-member em-ployee complement manifestly qualifies the firm's facili-ty-within my view-for a descriptive "small plant" des-ignation; this Board has long held that-when confront-ed with union leaflet distributions and designation cardsolicitations conducted openly within such a plant-man-agement's knowledge with respect thereto may, reason-ably, be deduced. Compare Five Star Air Freight Corpora-tion, 255 NLRB 275 (1981), and cases therein cited.Upon this record, certainly, there can be no doubt thatDawes' campaign for Respondent's unionization was pur-sued openly. His motor car-which he drove to workdaily, and left within a parking lot closely proximate toRespondent's plant entrance-carried a state AFL-CIOsticker, plus a union window decal, together with aprounion bumper strip located "directly" next to hisbrake light.The suggestion, within Respondent's brief, that Dawes'testimony in this respect should be considered suspect,because his described "bumper" sticker had not beenphysically removed so that it could be produced at thehearing herein, or because it literally could not be foundlocated on his car's rubber bumper strip, merits charac-terization as disingenuous, within my view.The press operator's repeated leaflet and designationcard distribution-before work, within the firm's desig-nated "break" room during both coffeebreaks and lunchperiods, and within Respondent's parking lot directlyafter work-hardly could have escaped management'snotice. Further, Dawes' notebook bearing ComplainantUnion's logo-which, so I have found, he kept in plainview, during his workday, near his press-hardly couldhave been overlooked throughout his sustained 3-monthcampaign in that organization's behalf.These factual inferences-which within my view therecord fully will warrant particularly with respect to Re-spondent's knowledge regarding the press operator'sunion sympathies and course of conduct-stand persua-sively buttressed by Dawe's credible, uncontradicted tes-timony with regard to Vice President Peterson's manifestreactions, when he presumably "overheard" part of thepress operator's June 18 telephone conversation, previ-ously noted, and, subsequently, when he observed thepress operator's June 19 written "communication" ses-sion with a deaf fellow worker. With respect thereto,Dawes' proffered recollections clearly provide somethingmore than collateral support for relevant factual infer-ences regarding the state of Respondent's knowledge;they provide direct evidence that the press operator's su-perior had become cognizant of his role as ComplainantUnion's protagonist within Respondent's establishment.Respondent's counsel, within his brief, cites Dawes'prior failure to mention Peterson's purported physical re-action when he (Peterson) presumably overheard thepress operator's June 18 report to Complainant Union'spresident within his preheating sworn statement given toa Board investigator. Further, counsel cites the press op-erator's failure to mention Peterson's June 19 remark,presumably sparked by his observed "conversation" withCahill, either when he (Dawes) testified before the Ne-braska Appeal Tribunal or when he proffered his swornBoard statement, herein noted. Having observed thepress operator's generally straightforward, somewhat in-genuous, witness-chair demeanor, however, I remain sat-isfied that his testimonial recitals, with respect to Peter-son's successive nonverbal and verbal reactions, do noreflect recent fabrication, that his previous failures tomention them should not be considered sufficient to dic-tate a rejection of his testimony, and that his presentlyproffered recollections, with respect to both manifesta-tions chargeable to Respondent's vice president meritcredence.Before the Nebraska Appeal Tribunal, Vice PresidentPeterson conceded Respondent's knowledge derivedfrom Complainant Union's May 6 telegram, with respectto Complainant Union's organizational campaign. SinceDawes, so far as the record shows, had functioned andcontinued to function throughout as ComplainantUnion's sole leaflet and designation card distributor,since he functioned without attempting concealment, andsince his efforts compassed solicitations confined to nomore than 23 fellow workers within a relatively small es-tablishment, Respondent's present contention, that Gen-eral Counsel has not persuasively demonstrated manage-ment's knowledge with respect thereto, must be rejected.True, the General Counsel's representative herein hasnot demonstrated a pervasive union-related "animus"chargeable to Respondent's management. For a time,Complainant Union had represented Respondent's em-ployees; nothing within the present record would war-rant a determination that some demonstrated managerialreluctance to comply with the firm's collective-bargain-ing responsibilities had contributed to, prompted, orforced Complainant Union's quondam withdrawal of rep-resentation. And save for Dawes' discharge, challengedherein, no statutorily proscribed reactions to Complain-ant Union's present organizational campaign currentlyhave been charged. While testifying before the NebraskaAppeals Tribunal judge, in support of his unemploymentcompensation claim Dawes conceded that, prior to hisJune 20 termination, he had not felt "mistreated" becauseof his organizational activities.Nevertheless, the press operator's testimony certainlywill warrant determinations, which I have made, that hewas terminated within 2 days after Respondent's vicepresident learned, presumably for the first time, thatDawes thought Complainant Union had developed suffi-cient support, within the firm's work force, to win repre-sentative status, and less than 24 hours after Peterson'sfirst disgruntled manifestation suggestive of Respondent's386 INDUSTRIAL LABEL CORPORATIONknowledge with respect to his (Dawes') union sympa-thies. The record in this respect, though certainly notstrong, suffices, within my view, to establish the GeneralCounsel's required prima facie case the Dawes' protectedconduct may have been a cognizable "motivating factor"with regard to his termination.3. Respondent's defenseWith matters in this posture, further inquiry mustfocus on the credibility of Respondent's proffered excul-patory rationale for the press operator's discharge. Thefirm simply contends, that he was terminated solely for"lying" when queried by a fellow worker regarding amatter of managerial concern. Under Wright Line, then,some determination must be reached with respect towhether upon this limited record Respondent has satis-fied its burden of persuasion that Dawes would havebeen considered subject to discharge for proscribed "dis-honesty" based on his conceded misrepresentation topress operator LaVelle, even absent his participation instatutorily protected conduct.Substantially, the General Counsel contends, in thisconnection, that Respondent's proffered justification forDawes' dismissal should be considered insufficient to sat-isfy the firm's burden of persuasion, since it might reason-ably be designated "incredible ...totally unbelievable... mind boggling ...ridiculous" and reflective ofmanagement's readiness to grasp at straws. The GeneralCounsel's representative suggests that the press opera-tor's purported "dishonesty" had been manifested in con-nection with a plant situation which, dispassionately andfairly considered, reasonably could have been deemed"absolutely" insignificant. In short, the General Coun-sel's representative, within her brief, seeks a determina-tion--contrary to Respondent's contention-that Dawescould not have been terminated, for a dereliction whichshe would characterize as palpably inconsequential,absent his participation in statutorily protected conduct.She seeks such a determination upon several grounds:First, counsel for the General Counsel's representativepoints out that Dawes concededly was discharged for amisrepresentation directed not to some managerial supe-rior, but merely to press operator LaVelle; Respondent'spresident, therefore, must have known-so GeneralCounsel presumably would suggest-that Dawes deliber-ately had not sought to mislead company supervisors.Second, counsel for the General Counsel's representa-tive cites the press operator's claim-presented to Presi-dent Perelman before his discharge-that he had lied,when queried by LaVelle, solely because he wished toforestall a possible argument with her, regarding theinstructions which she claimed she had given him, sinceVice President Peterson previously had directed him toavoid such disputes; therefore, Respondent's president-so General Counsel would presumably suggest-shouldhave considered Dawes' misrepresentation a mere tacti-cal maneuver, without meaningful consequences so far asplant operations were concerned, which might, compas-sionately, have been deemed excusable.Third, counsel for the General Counsel's representativecontends-consistently with her view of the recordherein-that Dawes, together with his fellow press oper-ators, had been authorized to handle staightforward"repeat" jobs, like his June 19 Sperry-Vickers press run,without procuring prior supervisory approval. Proceed-ing from this premise, the counsel for the General Coun-sel's representative would argue that Dawes' concededmisrepresentation, with respect to his purported procure-ment of such approval, concerned a matter completelydevoid of substantive significance; she suggests that hishandling of the Sperry-Vickers press run, though carriedto a conclusion without a supervisor's prior permission,had flouted no managerially imposed limitation.Substantially, the General Counsel seeks a determina-tion that-since Respondent's management properlycould not blame Dawes for setting up the Sperry-Vickerspress run incorrectly or for handling that straightforwardrepeat job on his own authority-the firm's presidentchose to make a mountain out of a molehill, when he ter-minated the press operator for a clearly "innocuous"comment directed to a fellow employee. From this, theGeneral Counsel's representative presumably wouldargue that President Perelman's fundamental "anti-union" motivation legitimately may be deduced.On its face, the General Counsel's contention-thatRespondent's defensive presentation should not be con-sidered sufficient to overcome his representative's primafacie case-cannot be cavalierly dismissed. Respondentproffers no claim, herein, that Dawes' conceded misrep-resentation consciously and deliberately had been com-municated directly to some management representative,so that he might escape being blamed for a productionmistake. Rather, the firm contends-without specificallyproffering any supportive rationale-that:[T]o lie about a mistake or to cover it up cannot betolerated in any business. Had Respondent over-looked the lie or allowed it to go unpunished, itwould have resulted in a bad precedent ....In short, Respondent essentially contends that a givenemployee's conceded or proven "dishonesty" with re-spect to some matter of company concern may legitima-tize his discharge, from management's point of view,whether such dishonesty may have been manifested indealings directly with management or merely with somefellow worker, and regardless of whether the concernedemployee's misrepresentations dealt with some work-re-lated situation of major or minor importance.With regard to this contention, certain comments byTrial Examiner Penfield, found in Shattuck Denn MiningCorporation (Iron King Branch), 151 NLRB 1328, 1336(1965), enfd. 362 F.2d 466, 470 (9th Cir. 1966), whichthis Board subsequently adopted, and which the court ofappeals, inferentially, found apposite, may be worthy ofnote. Within this decision, Trial Examiner (later Admin-istrative Law Judge) Penfield observed that:The existence of a reasonable explanation for the dis-charge.. .is not without relevance in determining thefact of discriminatory motivation which is, of course,the central issue which confronts the Board in thisproceeding. Failure to advance a rational explanationdoes not of itself establish that another reason exists,387 DECISIONS OF NATIONAL LABOR RELATIONS BOARDbut it suggests such a possibility for employers do notordinarily discharge competent employees without somecompelling cause. It suggests a pretext, and promptsa further examination of the record to ascertain if itdiscloses anything else that might be regarded as theunderlying reason, and, if so, a consideration ofwhether such reason be unlawful. [Emphasis sup-plied.]Herein, consistently with Trial Examiner Penfield's sug-gested approach, Respondent's presentation, calculatedto satisfy its burden of persuasion, would seemingly re-quire some preliminary demonstration that its profferedjustification for Dawes discharge should be consideredrational. And, then should that proffered justification bedeemed worthy of characterization as excessively harsh,lacking in fairness, or patently unreasonable, Respondentwould presumably be required to demonstrate, minimal-ly, that President Perelman's discharge decision, never-theless, did not derive from some statutorily proscribedunderlying reason, clearly inferable from the "total cir-cumstances" or "surrounding facts" disclosed within thepresent record.Upon this record, Respondent's reaction to Dawes'conceded misrepresentation with respect to his purportedsolicitation or receipt of supervisory "approval" concern-ing the Sperry-Vickers press run-when considered withdue regard for its situational context-might well meritcharacterization as harsh, or conceivably less than just;nevertheless, it can hardly be deemed-within myview-devoid of rational justification. My conclusion, inthis respect, rests upon determinations:First, that Respondent's policy manual, which the firmallegedly routinely provides for all plant employees, con-cededly contains, within its compilation of basic compa-ny rules, the declaration that "dishonesty" will be con-sidered a so-called automatic ground for dismissal.Second, that, twice previously, Dawes had, personally,been notified-during successive periods of service inRespondent's hire-with respect to President Perelman'sdistinctly negative "upset" reactions, when confrontedwith suspected or discovered employees misrepresenta-tions, relative to matters of company concern.Third, that, some 6 months before the press operator'stermination, he further had been specifically warned-following his discovered misrepresentations regarding aclaimed doctor visit-that, should he "lie" regarding amatter of company concern thereafter, he would be dis-charged.Fourth, that, on June 20, when Dawes was finally ter-minated, he indeed was reminded with respect to Presi-dent Perelman's prior warning, regarding his possibledischarge, should he be discovered lying, thereafter.With matters in this posture, Respondent's determina-tion that the press operator's conduct merited character-ization as "dishonesty" sufficiently egregious to warranthis discharge-though it may have been rationallyreached, without being snatched from the empyrealblue-may conceivably be questionable. However, thisBoard, functioning within its proper statutorily definedsphere, cannot be called upon, despite the General Coun-sel's presumptively contrary suggestion, to render a judg-ment with respect to whether Respondent acted reason-ably and fairly, or reacted with draconian harshness;such judgments-without more-will not resolve thequestion herein presented for disposition. CompareN.LR.B. v. T A. McGahey, Sr., T A. McGahey, Jr., MrsAltie McGahey Jones and Mrs Wilda Frances McGaheyHarrison, d/b/a Columbus Marble Works, 233 F.2d 406,412-413 (5th Cir. 1956). Therein, this Board was particu-larly admonished, inter alia, that:The Board's error is the frequent one in whichthe existence of the reasons stated by the employeras the basis for the discharge is evaluated in termsof its reasonableness. If the discharge was excessive-ly harsh, if lesser forms of discipline would havebeen adequate ... then, the argument runs, the em-ployer must not actually have been motivated bymanagerial considerations, and (here a full 180degree swing is made) the stated reason thus dissi-pated as pretense, nought remains but antiunion pur-pose as the explanation. But as we have so oftensaid: management is for management. Neither Boardnor Court can second-guess it or give it gentle guid-ance by over-the-shoulder supervision. Managementcan discharge for good cause, or bad cause, or nocause at all. It has, as the master of its own businessaffairs, complete freedom with but one specific, def-inite qualification: it may not discharge when thereal motivating purpose is to do that which Section8(a)(3) forbids. [Emphasis supplied.]See likewise N.L.R.B. v. Eastern Smelting and RefiningCorporation, 598 F.2d 666, 673 (Ist Cir. 1979), cited inTexas Instruments Incorporated v. N.LR.B., 637 F.2d 822(Ist Cir. 1981); therein the court of appeals noted that,when cases involve "business judgments" this Boardshould not set up its own standard and then concludethat, since the employer had another, it was ipso factosuspect. In short, when a concerned employer persua-sively demonstrates that his challenged discharge deci-sion reflects a reaction, rational on its face, with respectto some recognized managerial problem, that decisionretrospectively cannot be stigmatized as statutorily pro-scribed, when the "total circumstances proved" willmerely warrant a Board determination-bottomed uponsome trier of fact's presumptively objective disinterestedview-that the concerned employer's stated motiveshould be deemed less than reasonable. Cf. ShattuckDenn Mining Corp. v. N.LR.B., supra at 470. The rele-vant "surrounding facts" bearing upon the challengeddischarge must, rather, persuasively point to that statedmotive's falsity.No such showing, sufficient to warrant a determina-tion that President Perelman's declared motive forDawes' discharge was "objectively" false, can be foundwithin the present record. The press operator's concededdereliction-within the contemplation of some disinter-ested observer-conceivably might be deemed a pecca-dillo devoid of major significance. There can be nodoubt, however, that President Perelman did consider itsufficiently serious to warrant a disciplinary reaction.388 INDUSTRIAL LABEL CORPORATIONCounsel for the General Counsel's representative,herein, seeks a determination, bottomed primarily onDawes' testimony, that-sometime previously-he, to-gether with his fellow workers, had, through a memo-randum notice, been generally authorized to processrepeat press runs, which did not require changes, with-out requesting or procuring prior supervisory approval;proceeding from this claimed factual premise, the Gener-al Counsel would argue that Perelman's purportedly seri-ous view of the press operator's misrepresentation justifi-ably could not have been maintained. Upon this record,however, no factual determination-that Dawes, particu-larly, had been given permission to process repeat orderswithout supervisory approval-would, within my view,be warranted; the press operator's claim that he wasnever "required to get supervisory approval" when han-dling repeated label runs stands in the record withoutcircumstantial support, and carries no persuasion. Specifi-cally, I note, in this connection, Dawes' concession,herein, that when supervisory personnel were "in theplant" and "available" he voluntarily would solicit theirapproval with respect to repeat jobs; his reasons for re-questing their "O.K.," however, have not been detailed.Further, I note that, when testifying-during his Nebras-ka Appeals Tribunal hearing previously mentioned-withregard to Respondent's purportedly memorialized gener-al policy on repeat press runs, the press operator report-ed, inconsistently with his presently proffered claim, thatVice President Peterson had previously declared a desireto "see all work that [he] turned out" during his first fewweeks back at work, following his September 1979return. While a witness, herein, Dawes did claim that,during his June 20 conversation with President Perel-man, he had "pointed out" that the Sperry-Vickers jobhad not required supervisory approval, within his view,because of Respondent's previously promulgated memo-randum directive relative to repeat orders which pressoperators had O.K.'d personally. That memorandumnotice, however, had not really given the firm's press op-erators carte blanche permission to process simple repeatorders without supervisory approval. And Respondent'sdirective had specified, inter alia, that repeat order labels,when O.K.'d by press operators personally, should "in-clude" their initials and date. Dawes never claimed-during his June 20 confrontation with Respondent'spresident-that samples of his Sperry-Vickers press runhad borne his initials, signifying that he had, legitimately,processed the label run without a superior's concurrence,pursuant to Respondent's general authorization previous-ly granted. And, subsequently, when confronted withPerelman's testimony-during his Nebraska Appeals Tri-bunal hearing-that "no initials" whatsoever had beenfound on his production samples for the Sperry-Vickerslabel run, the discharged press operator had proffered notimely contradictory claim. Likewise, I find, the recordherein reflects Dawes' continued failure to claim, evennow, that he had personally "initialed" production sam-ples for the designated label run, conformably with Re-spondent's promulgated requirement. He concedes thathe had merely "assumed" without checking that LaVellehad previously initialed them. Finally, I note that-whenquestioned by Respondent's counsel, herein, with respect towhether he had, shortly before, solicited a former car-pool mate and fellow worker, Sarah Dore, to testify thathe "did not have to have supervisory approval" whenrunning repeat jobs-the press operator recalled, initially,that he had merely queried her with respect to whether"she was aware that I needed supervisory permission" tohandle such press runs. After testifying with regard toDore's negative response, Dawes was cross-examinedfurther; he finally reported that his former fellow workerhad declared she could not testify "that she was personallyaware that I had permission" to run simple repeat jobswithout a superior's concurrence. With matters in thisposture, Dawes' testimony-considered in totality-pro-vides no "reliable, probative and substantial" basis,within my view, for a determination that his Sperry-Vickers press run had really been properly handled,within the scope of his delegated authority. The pressoperator's uncorroborated testimony-which I have,herein, found larded with questionable discrepancies, par-tially vitiated by narrative lapses, marred by a Freudianslip of the tongue or possible semantic confusion, anddevoid of circumstantial confirmation-cannot constitutesubstantial evidence. See DeLorean Cadillac, Inc. v.N.L.R.B., 614 F.2d 554, 555 (6th Cir. 1980); F. W. Wool-worth, 204 NLRB 396, 397, fn. 7 (1973), and cases citedtherein. Karen Jones, with less than 3 months' experienceas a press operator, may have been permitted to run"most" of her simple repeat jobs without supervisory ap-proval; her testimony, to that effect, warrants no deter-mination, however, that Respondent's management con-sidered Dawes comparably privileged.Of course, Respondent, herein, has not presented hard"evidence" calculated to define the particular standardswhich President Perelman may have applied, when de-termining that Dawes' conceded misrepresentation,vouchsafed to press operator LaVelle, constituted "dis-honesty" within the contemplation of his firm's policymanual. However, nothing within the General Counsel'spresentation, within my view, "casts any shadow" overRespondent's consistently maintained claim that the pressoperator was terminated solely because President Perel-man considered his acknowledged "lie" more than amere de minimis delinquency. The fact that Perelman'sjudgment-with respect to what type of conduct shouldbe considered "dishonesty" sufficient to warrant dis-charge-might be considered harsh cannot, withoutmore, impugn Respondent's contention that Dawes' ter-mination derived from that judgment.The General Counsel's representative has proffered noevidence, whatsoever, that some suspected or discoveredmisrepresentations by Respondent's employees, consid-ered to be minor, have heretofore been inconsistentlycondoned, forgiven, or disregarded. Nothing within thepresent record, therefore, would support a determinationthat Dawes' conceded misrepresentation was treatedwith disparate severity.If Respondent's management previously had con-doned, ignored, or forgiven some suspected or concededemployee misrepresentations, credible proof with respectthereto would presumably have constituted direct evi-dence of whatever de minimis or threshold standard389 DECISIONS OF NATIONAL LABOR RELATIONS BOARDPresident Perelman utilized when determining whether"dishonesty" sufficiently serious to trigger a dischargehad been manifested. With such evidence lacking, how-ever, Perelman's treatment of Dawes can hardly bedeemed differentially discriminatory.And, without such evidence, I cannot but find, uponthis record, that Respondent has demonstrated prepon-derantly that President Perelman routinely enforces hisfirm's policy manual proscription with respect to dishon-esty, relying on subjective judgments which this Boardcannot properly "second guess" consistently with its sta-tutorily defined mandate. See Texas Instruments Incorpo-rated v. N.L.R.B., supra, in this connection.Herein, Dawes has conceded, testimonially, that Re-spondent's president twice previously had manifested hisdetermination that suspected or conceded "lies" with re-spect to matters of company concern, considered charge-able to company workers, might call forth a disciplinaryreaction. Further, the press operator herein has effective-ly conceded-as I view the record-that, some 6 monthsbefore his discharge, President Perelman specifically hadnotified him that, should he "lie" regarding a companymatter again, he would be terminated. Finally, Dawes'testimony, within my view, reflects his ultimate conces-sion that, when he was finally dismissed, the firm's presi-dent did mention specifically his prior December 1979warning that any further "lie" chargeable to the pressoperator would trigger such a disciplinary response.Since Perelman's caveat had been vouchsafed Dawes'several months before the press operator's commitmentto promote Complainant Union's organizational cam-paign was first manifested, clearly that commitmentcannot be said to have motivated the president's warn-ing, or his discharge decision, which I have found con-sistent therewith and specifically predicated thereon.Compare Peavey Company v. N.L.R.B., 648 F.2d 460 (7thCir. 1981), denying enforcement of 249 NLRB 853(1980), in this connection.Upon this record,' therefore, I find that Respondenthas sustained its burden of persuasion that Dawes wouldhave been terminated, for the specific reason whichPresident Perelman cited, even in the absence of thepress operator's protected conduct as ComplainantUnion's protagonist. Likewise, I conclude-consistentlywith Wright Line's decisional rubric-that Dawes' dis-charge, therefore, flouted no statutorily defined proscrip-tion.[Recommended Order for dismissal omitted from pub-lication.]Several transcript corrections, required, within my judgment, torender the record comprehensible, will be found listed within an appen-dix to this Decision. [Appendix omitted from publication.]390